Citation Nr: 0830242	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  99-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1974 and from December 1990 to June 1991.  He also had many 
years of service in the Reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In January 2006, the 
veteran appeared in a video conference hearing before the 
undersigned.  Subsequently, in September 2006, the Board 
remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that his stressors include service as a 
nurse during the Gulf War where he was exposed to injured and 
dying soldiers and various atrocities of the war.  The 
service personnel record reveals that the veteran served in 
the Persian Gulf as a nurse working at a combat support 
hospital.  The veteran has also supplied pictures of various 
atrocities of the war.

The veteran has various psychiatric diagnoses, including 
PTSD.  PTSD has been diagnosed on VA outpatient treatment 
records and hospitalizations, and by private examiners.  A VA 
examination in September 1998 found dysthymic disorder.  The 
examiner noted that the veteran was seen with the hospital 
record only.  A VA psychiatric examination in August 2002 
which did not find PTSD and which indicated that the veteran 
had depressive disorder which began in December 1997 after a 
work accident, was conducted without a review of the claims 
file.  In addition, a private examiner has indicated in a 
February 2006 statement that the veteran has PTSD, and 
referred to frequent nightmares of the veteran about his 
experiences in the Persian Gulf.  Additionally in a June 2008 
letter, VA clinicians noted the veteran's various psychiatric 
symptoms, his two admissions for PTSD inpatient treatment, 
participation in PTSD clinic, and a diagnosis of PTSD.

Pursuant to the Board's September 2006 remand, VA scheduled 
the veteran for a PTSD examination in October 2006.  However, 
the veteran failed to report to the examination.  In a May 
2008 correspondence, the veteran's attorney indicated that 
the veteran did not appear for his scheduled VA examination 
due to confusion over the nature of the examination and 
requested a new examination be scheduled.  On remand, the RO 
should schedule the veteran for another PTSD examination.  

Also, in the May 2008 correspondence, the veteran's attorney 
indicated that the veteran "currently receives ongoing 
treatment for PTSD and reports of this treatment are not of 
record."  In July 2008 the veteran's attorney provided the 
Board with a copy of a June 2008 Mayaguez VA outpatient 
treatment record which noted a diagnosis of PTSD and PTSD 
treatment, in a VA facility in Philadelphia, Pennsylvania, in 
addition to the Vet Center.  On remand, the RO should request 
that the veteran adequately identify any outstanding 
pertinent treatment records, and any adequately identified 
records should be obtained, if possible. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran adequately 
identify where he was or is receiving 
PTSD treatment by giving the names of 
clinics/physicians and addresses.  
After obtaining any necessary 
authorization, obtain those records.  
Any efforts should be fully documented 
in the claims folder.  

2.	Obtain records of VA PTSD treatment, 
including inpatient treatment, from the 
following facilities:

a.  VA facilities in the 
Commonwealth of Puerto Rico, 
including the Mayaguez VA 
outpatient clinic; and 

b.  the VAMC in Philadelphia, 
Pennsylvania; and 

c.  the Vet Center, near the 
Mayaguez VA outpatient clinic.

3.	Schedule the veteran for a PTSD 
examination.  The examiner must review 
the claims folder.  The examiner should 
explain whether the diagnostic criteria 
for PTSD, in DSM-IV, are met.  See 38 
C.F.R. § 4.125 (2007).  All indicated 
tests and studies should be 
accomplished.  If PTSD is diagnosed, 
the examiner should state whether the 
stressor of working as a nurse at a 
combat hospital during the Persian Gulf 
War is adequate to support the 
diagnosis.  The examiner should provide 
complete rationale for all opinions and 
conclusions expressed.

4.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted, the veteran 
should be provided a supplemental 
statement of the case on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




